Citation Nr: 0309266	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  94-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for Tietze's 
Syndrome, currently evaluated as noncompensably disabling.  

2.  Entitlement to service connection for an acquired low 
back disability.  

3.  Entitlement to a higher initial rating for a status post 
bilateral herniorrhaphy, with resultant scar, currently 
evaluated as noncompensably disabling.  

4.  Entitlement to a higher initial rating for nasal 
obstruction with related chronic sinusitis.  

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to May 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By a letter dated in August 1995, 
the veteran notified VA that he moved to Texas.  As a 
consequence, the RO in Waco, Texas managed the veteran's 
appeal until the veteran notified VA in November 1997 that he 
had moved to Georgia.  Consequently, the RO in Atlanta 
currently has jurisdiction over the veteran's appeal.  

The issues of entitlement to service connection for a low 
back disability and for higher initial ratings for a status 
post bilateral herniorrhaphy, with resultant scar and nasal 
obstruction with related chronic sinusitis are deferred for 
reasons addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran demonstrated slight tenderness in the chest 
in the area of the costosternal junctions.  

CONCLUSION OF LAW

The criteria for a 10 percent rating for Tietze's Syndrome 
(costochondritis) have been satisfied.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Code 5299, § 4.73, Code 
5319 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  These 
changes will be discussed to a greater degree in the remand 
section of this document.  However, for the purposes of the 
claim for a higher initial rating for service-connected 
Tiete's Syndrome, the Board notes that in light of the 
favorable decision set forth below, there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
considering the severity of a disability it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  

Service connection was established for Tietze's syndrome, 
also called costochondritis, in a January 1994 rating 
decision.  The veteran was assigned noncompensable rating 
under diagnostic codes 5299-5319.  That is, under the 
provisions of 38 C.F.R. § 4.71a, Code 5299 and 
38 C.F.R. § 4.73, Code 5319.  

When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows:  The first 2 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved; 
the last 2 digits will be "99" for all unlisted conditions.  
If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Incidentally, the prefix 52-, used in the veteran's case 
pertains to musculoskeletal diseases.  The prefix 53- 
pertains to muscle injuries.  

The veteran is advised that in order to obtain a compensable 
rating for musculoskeletal disability, he must demonstrate 
resection of the ribs without regeneration.  This would 
warrant a 10 percent rating under diagnostic code 5297.  
However, the veteran's medical history is not remarkable for 
resection of the ribs.

With respect to muscle injury, the Board notes that during 
the course of this appeal the criteria for rating muscle 
injuries was revised.  See 62 Fed. Reg. 30327-28 (June 3, 
1997).  United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has held that where the law or 
regulations change while a case is pending the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
at 312-13.  

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  

The Board notes VAOPGCPREC 3-2000 (April 10, 2000) addresses 
the subject of retroactive applicability of revised rating 
schedule criteria to increased rating claims.  In brief, the 
opinion holds that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should 1) determine whether 
the intervening change is more favorable; 2) if the amendment 
is more favorable, the Board should apply that provision to 
rate the disability for periods from and after the effective 
date of the regulatory change and; 3)  the Board should apply 
the prior regulation to rate the veteran's disability for 
periods proceeding the effective date of the regulatory 
change.  Id.  However, the Board finds that this opinion is 
not dispositive.  In the instant case, for the reasons and 
bases set forth below, neither the old nor amended provision 
is more favorable as the veteran is not shown to be entitled 
to a higher rating under either version.  There have been no 
substantive changes made to relevant portions of the law.  
Consequently, in the instant case, neither the old nor the 
amended version is more favorable.  

The veteran is advised that a noncompensable rating is 
assigned for a slight injury to Muscle Group XIX.  The next 
higher evaluation of 10 percent requires moderate injury to 
this muscle group.  38 C.F.R. § 4.73, Code 5319.  The current 
record does not support a finding of moderate muscle injury 
due to service-connected disability.  

However, the Board notes that pain is a feature of the 
veteran's disability picture.  The official VA physical 
examination conducted in December 1996 showed the presence of 
tenderness in the area of the costosternal junction at 
approximately the 3rd, 4th and 5th ribs.  As a consequence, the 
Board findings that the veteran has demonstrated the 
functional loss due to pain or other factors that would be 
equivalent to an evaluation of 10 percent.  38 C.F.R. §§ 
4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

In view of the foregoing, the Board finds that the veteran 
current demonstrates functional loss due to pain that more 
nearly approximates a disability rating of 10 percent.  The 
record does not support entitlement to a rating higher than 
10 percent.  


ORDER

An evaluation of 10 percent for Tietz's Syndrome, is granted 
subject to controlling regulations applicable to the payment 
of monetary awards.  


REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of its 
appellate review.  Initially, the Board notes that the 
veteran demonstrated a normal spine of physical examination 
conducted in December 1996.  However, on X-ray examination, 
he was found to have mild dextroscoliosis.  The Board 
observes that a congenital or developmental defect is not a 
disease or injury within the meaning of applicable law 
providing for compensation benefits. See 38 C.F.R. § 3.303(c) 
(2001).  The VA General Counsel has defined a "defect" as an 
imperfection or structural abnormality.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  The General Counsel has held that 
service connection may be granted, either directly or based 
on aggravation, for diseases of congenital, developmental, or 
familial origin.  Service connection may not be granted for 
congenital or developmental defects unless such defect was 
subject to superimposed disease or injury during military 
service that resulted in disability apart from the congenital 
or developmental defect.  Additional development is necessary 
in this regard in order to obtain a medical opinion regarding 
the current nature and etiology of any existing back 
disability.  

Secondly, the Board notes that the veteran's service-
connected disabilities have not been evaluated since December 
1996.  Past medical records do not take precedence over 
current findings in determining whether to increase a 
disability rating, although a rating specialist is directed 
to review the recorded history of disability to make a 
determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  Consequently, current 
examinations are necessary in order to determine the current 
nature and severity of the veteran's service-connected 
disabilities.  

Specifically with respect to veteran service-connected 
herniorraphy with residual scars and the service-connected 
respiratory condition, the Board notes that there have been 
changes in the criteria used to rate these conditions over 
the pendancy of the veteran's appeal.  The criteria for 
rating skin conditions were changed effective August 30, 
2002, and the criteria for rating respiratory conditions were 
changed effective October 7, 1996.  Where the law or 
regulation changes after a claim has been filed or reopened, 
the version most favorable to the appellant should apply.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Thirdly as noted above, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.  

This statute was implement by the recently published 
regulations, to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a).  66 Fed. Reg. 42,620 (August 29, 
2001).  The RO's attention is directed to these new 
provisions as they pertain to notice and duty to assist 
requirements to which VA must comply.  

Because of these factors and in view of the recent 
promulgation of implementing regulations, a remand to the RO 
in this case is required.  Specifically, because the RO has 
not considered in the first instance whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Accordingly, this case is REMANDED to the RO 
for the following:

1.  The RO should ask the veteran to 
identify all medical providers affording 
him treatment for his low back, bilateral 
herniorrhaphy and nasal obstruction with 
sinusitis.  The RO should take appropriate 
action to obtain the records from the 
sources identified by the veteran.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  The veteran should be afforded a VA 
spine examination initially, in order to 
determine the current nature and etiology 
of any existing back disability.  All 
indicated special studies and tests should 
be accomplished.  The examiner's attention 
is directed to the report of the December 
1996 VA X-ray examination that indicates 
the presence of dextroscoliosis.  The 
examiner is requested to provide a 
complete diagnosis of the veteran's 
current back disability, indicating 
whether the veteran currently demonstrates 
an acquired disability as opposed to a 
congenital or developmental abnormality.  
If the examiner finds that the veteran 
currently has an acquired back disability, 
the examiner is requested to offer an 
opinion as to whether such disability may 
be associated with the veteran's military 
service.  In this regard, the examiner is 
asked to state whether it is at least as 
likely as not that the veteran currently 
has an acquired back disability related to 
injury, disease or event noted during the 
veteran's military service.  The clinical 
basis of this opinion should be set forth 
in detail.  The claims folder should be 
made available to the examiner for use in 
studying the case.  

3.  The RO should afford the veteran an 
appropriate examination in order to 
determine the nature and severity of 
postoperative residuals of hernia repair.  
All indicated special studies and tests 
should be accomplished.  The examiner 
should be asked to state whether or not 
there is any evidence of recurrence of a 
hernia on either side.  In addition, the 
examiner should be asked to describe any 
residual scarring.  In this regard, the 
examiner should comment on whether the 
postoperative scar is deep or superficial, 
or if it causes limitation of motion, 
covers an area of 144 square inches or 
greater, is unstable with frequent loss of 
skin over the scar, or is painful.  The 
claims folder should be made available to 
the examiner for use in studying the case.  

4.  The veteran should be provided an 
upper respiratory examination in order to 
determine the current nature and severity 
of the nasal obstruction with sinusitis.  
All indicated special studies and tests 
should be accomplished, including sinus X-
rays.  The veteran's claims folder should 
be made available for the examiner for use 
in studying the case.  The examiner is 
requested to comment on the following: 

a.  the existence of X-ray evidence 
of sinusitis, 
b.  the presence of headaches, pain, 
purulent discharge or crusting, 
c.  the frequency of incapacitation 
episodes of sinusitis in a 12-month 
period.  The examiner is advised 
that incapacitating episodes of 
sinusitis are those requiring bed 
rest and treatment by a physician.  
d.  the frequency of non-
incapacitating episodes of sinusitis 
in a 12-month period.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 66 
Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 
3.156, 3.159, 3.326(a)) are fully complied 
with and satisfied.  

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  In particular the SSOC should 
reflect consideration of the changes in 
the law pertaining to rating skin 
conditions and upper respiratory 
conditions and a proper application of 
Karnas, supra.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 

